Citation Nr: 0108224	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  95-42 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for a hiatus hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1962 to June 
1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a hiatus 
hernia was denied by the RO in January 1967 and September 
1990 rating decisions.  The veteran, in both instances, was 
notified of the decision and his appellate rights, but did 
not file an appeal.  Under the law, the decisions became 
final.  

The present appeal arises from a November 1994 rating 
decision, in which the RO determined, inter alia, that new 
and material evidence to reopen the veteran's claim for a 
hiatus hernia had not been presented.  The veteran filed an 
NOD in December 1994, and the RO issued an SOC in January 
1995.  In June 1995, the veteran testified before a Hearing 
Officer at the VARO in Huntington.  A Supplemental Statement 
of the Case (SSOC) was issued in August 1995.  The veteran 
filed a substantive appeal in November 1995.  Thereafter, the 
veteran's appeal came before the Board, which, in an October 
1999 decision, remanded the issue with respect to a hiatus 
hernia to the RO for further development.  Additional SSOC's 
were issued in September and December 2000.  

The Board also notes that the veteran was scheduled to 
testify before a Member of the Board at a videoconference 
hearing at the RO in April 1998.  However, he left the RO 
before the hearing was accomplished.  In February 1999, he 
filed a motion, requesting that the hearing be rescheduled.  
In April 1999, the Board found that the veteran had shown 
good cause for not appearing at the April 1998 hearing , and 
granted the motion.  He was scheduled for another 
videoconference hearing before a Member of the Board in 
August 1999.  He failed to report for that hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a September 1990 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
hiatus hernia.  The veteran did not file a timely appeal, 
and, under the law, the decision became final.  

3. The evidence introduced into the record since the 
September 1990 rating decision, in which new and material 
evidence was determined not to have been presented to 
reopen the veteran's claim for service connection for a 
hiatus hernia, is cumulative and duplicative of evidence 
previously considered or does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a hiatus hernia may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints or treatment for a hiatus hernia or any 
type of epigastric disorder.  

Following his release from service, the medical evidence 
reflects that the veteran sought treatment at the Beckley 
Appalachian Regional Hospital in July 1965.  He complained of 
vomiting blood, and reported a previous history of heartburn 
for years, for which he took antacids.  The veteran indicated 
no previous history of gastrointestinal bleeding or melena.  
Following a gastrointestinal (GI) series, he was diagnosed 
with a large sliding-type hiatal hernia without evidence of 
ulcers.  

In a January 1967 rating decision, the RO denied the veteran 
service connection for a hiatus hernia, noting that there had 
not been a showing or complaint of such a disorder in 
service, or any in-service trauma.  Furthermore, the RO noted 
in its decision that a hiatus hernia was a constitutional or 
developmental abnormality, and not a disability under the 
law.  

Thereafter, the RO received outpatient treatment records and 
hospital summaries from Summers County Hospital, dated in 
December 1973; Juris Simanis, M.D., dated from October 1979 
to September 1990; and Beckley Appalachian Regional Hospital, 
dated in July 1965 and November 1977.  In particular, 
treatment records dating from June 1988 to June 1989 noted 
the veteran's complaints of indigestion, and, following an 
upper (GI) series in May 1989, the veteran was diagnosed with 
a hiatus hernia.  

Subsequently in a September 1990 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a hiatus hernia.  

In August 1994, the veteran submitted duplicate medical 
records from Beckley Appalachian Regional Hospital, dated in 
July 1965, and from Summers County Hospital, dated in 
December 1973.  In addition, the RO also received a hospital 
summary from Summers County Hospital, dated in June 1984, 
which reflected the veteran's treatment for diabetes 
mellitus.  

That same month, August 1994, the veteran submitted a 
statement to the RO, in which he recounted having been 
diagnosed with a hiatus hernia following service.  

In September 1994, the RO received Alleghany Regional 
Hospital medical records, dated from August 1989 to June 
1991.  These records reflected the veteran's treatment for 
diabetes, a seizure disorder, anemia, acute renal failure, 
and gastritis.  In particular, a May 1991 consultation note, 
reflected the veteran was taking Rolaids for some 
indigestion.  

In June 1995, the veteran testified before a Hearing Officer 
at the VARO in Huntington, WV.  He reported that, while he 
was in service, it was difficult to get medical treatment 
unless an individual was very ill.  As a result, he treated 
his chronic indigestion and regurgitation with antacids.  In 
addition, the veteran reported that he had not had any 
problems with heartburn or upset stomach before joining the 
military, and that the diagnosis of a hiatal hernia in July 
1965 was the first time he had been diagnosed with the 
disorder.  Furthermore, the veteran could not remember any 
specific physical trauma that may have caused his hiatal 
hernia.  

Submitted at the hearing, in support of the veteran's claim, 
were a statement from an ambulance driver, dated in April 
1995; and a medical report from the Family Care Clinic, dated 
in January 1984.  The ambulance driver reported that he had 
transported the veteran to a hospital in 1965, and that the 
veteran had been hemorrhaging very badly, and had only been 
out of the military for two months.  The report from the 
Family Care Clinic noted the veteran's treatment for 
diabetes.  


Thereafter, the RO received a letter from the veteran's 
spouse, dated in June 1995.  In the letter, the spouse noted 
that she had been married to the veteran for over 28 years, 
and that he had been taking antacids consistently since the 
day she had first met him.  In addition, the veteran's spouse 
noted that the veteran continued to suffer from painful 
stomach indigestion.  In January 1998, the RO received a 
statement from the veteran's sister, dated in August 1997, in 
which she confirmed the veteran's treatment and diagnosis for 
a stomach disorder in July 1965.  

Following the Board's decision and remand in October 1999, 
the RO received a statement in support of the veteran's claim 
from a friend.  The friend noted that he had known the 
veteran since high school, and had worked with him since 
service.  He reported that he had witnessed several instances 
in which the veteran had become very ill and started 
vomiting, and that this problem had become more serious over 
time.  The friend also indicated that the veteran had not 
suffered from this problem prior to service.  

Thereafter, the RO received VA Medical Center (VAMC) Beckley 
treatment records, dated from April 1997 to June 2000.  In 
particular, an April 1997 treatment record noted the 
veteran's medical history to include alcoholism, alcoholic 
gastritis, and GI bleeding.  A treatment record, dated in 
April 1999, noted diagnoses of GI reflux and hiatus hernia.  
A subsequent treatment record, dated in June 2000, also 
reflected treatment for gastroesophageal reflux disease.  

In October 2000, the RO received Grand Strand Regional 
Medical Center treatment records, dated in February 1999.  
These records reflected the veteran's treatment for 
complaints of nausea and vomiting.  No diagnosis was 
reported.  

II.  Analysis

The RO denied the veteran service connection for a hiatus 
hernia in a January 1967 rating decision.  A decision of a 
duly-constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based upon evidence on file at 
the time the appellant was notified of the decision.  
38 C.F.R. § 3.104(a).  The appellant has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD as to the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 
20.302(a).  In this instance, the veteran was advised of his 
procedural rights, and, he did not file a timely appeal.  
Therefore, the RO's decision became final at that time.  
Subsequently, in a September 1990 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a hiatus hernia.  The veteran was advised of 
his procedural rights, and, he did not file a timely appeal.  
Thus, the RO's decision again became final at that time.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).



Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  Of significance 
in the present matter, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a hiatus hernia.  We 
now know that, under the VCAA, cited above, well-groundedness 
following the reopening of a claim is a moot point.  If it is 
determined that new and material evidence has been presented 
under 38 C.F.R. § 3.156(a), and the veteran's claim is 
reopened, barring a need for any further development, a 
merits analysis must then be undertaken.  



As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a hiatus hernia, is that which has been submitted since 
the RO entered its decision on this matter in September 1990.  

Evidence submitted since the final RO decision entered in 
1990 includes:

1. Beckley Appalachian Regional Hospital treatment 
record, dated in July 1965.  
2. Summers County Hospital treatment records, dated in 
December 1973 and June 1984.  
3. Alleghany Regional Hospital treatment records, 
dated from August 1986 to June 1991.  
4. Lay statements from an ambulance driver, the 
veteran's spouse and sister, as well as from a 
personal friend.  
5. Family Care Clinic report, dated in January 1984.  
6. Transcript of personal hearing, dated in June 1995.  
7. VAMC Beckley treatment records, dated from April 
1997 to June 2000.  
8. Grand Strand Regional Medical Center treatment 
records, dated in February 1999.  

Following review of the evidence and applicable regulations, 
the Board finds the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a hiatus hernia.  In reaching this conclusion, we note 
that, while most of the evidence submitted since the previous 
final decision in September 1990 is new, in that it had not 
been previously considered, it is not material to the 
veteran's claim.  The Board is cognizant that a hiatus hernia 
is described as a protrusion of the stomach above the 
diaphragm.  The etiology of the disorder is usually unknown, 
but a hiatus hernia may be a congenital abnormality or 
secondary to trauma.  See The Merck Manual, 750 (16th ed. 
1992).  The Board is also cognizant that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c) (2000).  

In this respect, the veteran's service medical records did 
not reflect treatment for any type of stomach disorder, 
epigastric pain, or hiatus hernia.  The veteran has testified 
at his personal hearing that he had consistently taken 
antacids during active service.  Almost two months following 
his release from service, the veteran was treated for a 
hiatus hernia.  The medical evidence submitted since 
September 1990 reflects that he has now been diagnosed with 
the disorder, in addition to gastroesophageal reflux disease.  

However, in a claim requiring new and material evidence, as 
noted above, the reopening standard calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Hodge, supra.  In this instance, while the evidence submitted 
by the veteran since September 1990 does reflect diagnoses 
for a hiatus hernia, it is cumulative, or, in the case of a 
Beckley Appalachian Regional Hospital treatment record dated 
in July 1965, duplicative, of evidence previously considered 
by the RO in its prior final rating decision in September 
1990.  

Thus, the Board finds that none of the medical evidence 
submitted since the final RO decision in September 1990 
links, through competent medical evidence, a hiatus hernia to 
active military service.  Thus, while the evidence with 
respect to the veteran's claim is new, it is cumulative or 
duplicative of prior evidence considered, and so it does not 
change the previous analysis in any way.  Therefore, it does 
not bear directly or substantially on the specific matter, 
and is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  See Anglin, 
supra, in which the Court held that, according to the plain 
language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material, even if that evidence had not been previously 
presented to the Board.  

In addition, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  In summary, the 
Board finds that the evidentiary items are not new and 
material, based upon the fact that they do not bear directly 
and substantially upon the specific matter under 
consideration, as required by 38 C.F.R. § 3.156(a).  

Furthermore, the Board is cognizant of the veteran's concern, 
as noted in statements and letters in the claims file, that 
his service medical records are not of record.  We note that 
the records were associated with the claims file in December 
1966.  They were reviewed and considered by the RO in its 
January 1967 rating action, and as noted in the Factual 
Basis, supra, were also reviewed and considered by the Board.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a hiatus hernia, that 
claim may not be reopened.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a hiatus 
hernia, and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

